
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 205
		IN THE HOUSE OF REPRESENTATIVES
		
			April 5, 2011
			Mr. West (for
			 himself, Mr. Ross of Florida,
			 Mr. Rivera,
			 Mr. Young of Florida,
			 Mr. Buchanan,
			 Mr. Rooney,
			 Mr. Hastings of Florida, and
			 Mr. Diaz-Balart) submitted the
			 following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Congratulating the Town of Palm Beach and
		  its citizens on its 100 year anniversary.
	
	
		Whereas the Town of Palm Beach, Florida, will celebrate
			 its Centennial Birthday in 2011 with commemorative events, educational
			 programs, and capital projects throughout the year;
		Whereas the Town of Palm Beach received its name from a
			 shipwreck named the Providencia;
		Whereas the ship washed ashore in January of 1878 with a
			 load of coconuts bound from Havana to Barcelona;
		Whereas the Town of Palm Beach was incorporated on April
			 17, 1911, and soon began long range plans to develop and protect the island
			 paradise;
		Whereas the Town of Palm Beach is a fully developed
			 community, world-renowned for its extraordinary beauty, quality of life, and
			 small-town character;
		Whereas the Town of Palm Beach will remain true to the
			 inspired legacy of its founders, a Mediterranean-style home of stunning
			 architecture and natural beauty, a cosmopolitan culture, and an involved
			 citizenry committed to civic and philanthropic causes and excellence in town
			 government;
		Whereas the Town of Palm Beach will continue to improve
			 the public safety departments of police and fire-rescue and sustain a quality
			 of life by managing redeveloping both residential and commercial
			 districts;
		Whereas the Town of Palm Beach will continue to improve
			 the island's infrastructure by renourishing its beaches, improving storm
			 drainage, and ensuring the integrity of its roads and maintaining its excellent
			 financial health; and
		Whereas the pristine beaches, entertainment centers,
			 economic clout, transportation network, and livability of the Town of Palm
			 Beach make it an ideal destination for visitors to and residents in Florida:
			 Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)congratulates the Town of Palm Beach and
			 its citizens on its 100 year anniversary; and
			(2)recognizes and
			 appreciates the significant economic and cultural impact of the Town of Palm
			 Beach on the South Florida region and the Nation as a whole.
			
